The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 7/11/22 (23 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: this applies only to NPL Document No. 49, which apparently contains a typographical error concerning the serial number of the cited patent application.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “first and second passive followers having axes of rotation parallel to the third axis and spaced from the axis of rotation of the first and second sprockets, the first and second passive followers configured to engage the first and second tracks of the set of inclined or vertical tracks to prevent roll about the first axis” (emphasis added). Claim 8, from which claim 14 depends, recites “first and second wheels configured to contact a horizontal surface enabling the mobile robot to move along a first axis of the mobile robot”, “first and second sprockets or pinions having axes of rotation parallel to the first axis” (emphasis added), and “a third axis perpendicular to the first axis”. These recitations are seen as being limited to the embodiment shown in Figs. 44-46, in which the axes of rotation of the sprockets engaging the vertical tracks is perpendicular to the axes of rotation of the wheels engaging the horizontal tracks. Although passive sprockets (followers) spaced from the axis of rotation of the first and second sprockets and configured to engage the vertical tracks to prevent roll are disclosed in this embodiment, it is clear that such followers have axes of rotation which are parallel to that of the first and second sprockets (i.e., to the first axis), and thus are perpendicular to the third axis. As such, the claim is seen as containing subject matter which was not described in the specification (or shown in the drawings) as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, the recitation “the bot” in line 2 lacks antecedent basis. It is assumed that --the mobile robot-- was intended.
Claim 14, line 3, the recitation “the … sprockets” should apparently be --the … sprockets or pinions--.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,365,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly encompassed within the scope of the patented claims (i.e., they are merely broader than those of the patent).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H06-42810 (cited by applicant, and hereinafter referred to as JP).
JP shows an automated storage-and-retrieval system, comprising:
a multi-level storage structure comprising a plurality of racks 2 separated by aisles 9, each rack comprising a set of horizontal container supports 5 configured to store containers W, which hold objects therein, at a plurality of storage levels (Fig. 2) within each aisle, and a set of inclined or vertical tracks 3 disposed between and connecting levels of the multi-level storage structure;
a mobile robot 16 configured to transport a selected one of the containers to and from the multi-level storage structure, the mobile robot comprising:
first and second wheels 32 configured to contact a horizontal surface 20 enabling the mobile robot to move along a first axis of the mobile robot (parallel to aisle 9; Fig. 1); and
a first sprocket or pinion 25 on a first side of the mobile robot, and a second sprocket or pinion 25 on a second side of the mobile robot opposite the first side, the first and second-sprockets or pinions having a retracted position (Figs. 6, 8) and an extended position (Figs. 3-5);
the first and second sprockets or pinions having axes of rotation parallel to the first axis (Figs. 3-6) and configured to selectively engage at two positions of the set of inclined or vertical tracks of the multi-level storage structure while in the extended position, and propel the mobile robot along a second (i.e., vertical) axis along the inclined or vertical tracks of the multi-level storage structure;
a first set of vertical load bearing features 19 on a first inclined or vertical track of the set of inclined or vertical tracks;
a second set of vertical load bearing features 19 on a second inclined or vertical track of the set of inclined or vertical tracks spaced from the first set of vertical load bearing features across an aisle of the aisles, the first and second sets of vertical load bearing features facing each other across the aisle along a third axis perpendicular to the first axis (Figs. 3-6);
wherein the first and second sprockets or pinions are configured to engage the first and second sets of vertical load bearing features by moving oppositely of each other along the third axis (Figs. 3, 5 and 6).
Re claim 9, the vertical load bearing features comprise teeth of a rack gear 19 (par. [0012]).
Re claim 11, absent any structural limitations of the term, either (or both) of article transfer stations 11 (Figs. 1-2) is considered to be a “workstation”, which is clearly configured such as to allow a picker to transfer one or more objects to and/or from individual ones of the containers at the workstation, if desired. Also note that the mobile robot is configured to bring a container to the workstation (par. [0008]).
Re claim 12, the mobile robot selectively engages the set of inclined or vertical tracks by moving the first and second sprockets or pinions from a non-engaging position to an engaging position, wherein the non-engaging position is the retracted position (Figs. 6, 8), and the engaging position is the extended position (Figs. 3-5).
Re claim 13, the set of inclined or vertical tracks 3 are positioned adjacent to a set of horizontal tracks 20, and wherein the mobile robot extends the first and second wheels and retracts the first and second sprockets or pinions when traveling on the set of horizontal tracks (Figs 6, 8), and extends the first and second sprockets or pinions and retracts the first and second wheels when traveling on the set of inclined or vertical tracks (Figs. 3, 5).
Re claim 14 (note: this claim is being examined on the assumption that applicant intended to recite the passive followers as having axes of rotation parallel to the first axis, as explained above in par. 5), JP further discloses first and second passive followers 25 having axes of rotation parallel to the [third] first axis and spaced from the axis of rotation of the first and second sprockets or pinions, the first and second passive followers configured to engage the first and second tracks of the set of inclined or vertical tracks to prevent roll about the first axis. Note that each bracket 24 on which pinions 25 are mounted for movement between the extended and retracted positions contains a pair of such pinions, one of which is considered to be the first or second sprocket or pinion and the other of which is considered to be the first or second “passive follower”, as broadly claimed.
Re claim 15, the first and second passive followers engage the first and second tracks on a same side of the first and second tracks as the vertical load bearing features (Fig. 5).
Re claim 16, the first and second passive followers engage the vertical load bearing features (Fig. 5).
Re claim 17, in addition to the features previously noted, JP further discloses (refer to Figs. 3 and 6): first and second sets of inclined or vertical tracks, with a first set of vertical load bearing features on a first inclined or vertical track of the first set of inclined or vertical tracks, a second set of vertical load bearing features on a second inclined or vertical track of the first set of inclined or vertical tracks spaced from the first set of vertical load bearing features across an aisle of the aisles, the first and second sets of vertical load bearing features facing each other across the aisle along a third axis perpendicular to the first axis, a third set of vertical load bearing features on a third inclined or vertical track of the second set of inclined or vertical tracks, a fourth set of vertical load bearing features on a fourth inclined or vertical track of the second set of inclined or vertical tracks spaced from the third set of vertical load bearing features across the aisle, the third and fourth sets of vertical load bearing features facing each other across the aisle, first and second sprockets or pinions on the first side of the mobile robot each having a retracted position and an extended position, and third and fourth sprockets or pinions on the second side of the mobile robot each having a retracted and extended position, the first and third sprockets or pinions configured to engage the first set of inclined or vertical tracks at two positions to support the mobile robot during travel along a second axis of the first set of inclined or vertical tracks, and the second and fourth sprockets or pinions configured to engage the second set of inclined or vertical tracks at two positions to support the mobile robot during travel along the second set of inclined or vertical tracks, and the first, second, third and fourth sprockets or pinions configured with axes of rotation parallel to the first axis.
Claim 18 is treated in the same manner as claim 11 set forth above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Zombori (US 9,181,030, cited by applicant).
Re claim 10, JP does not show the vertical load bearing features to comprise a chain.
Zombori discloses several embodiments of a generally similar automated storage and retrieval system, wherein a mobile robot 100 has extendable and retractable sprockets or pinions for selectively engaging vertical load bearing features of a set of vertical tracks to propel the robot along the tracks between vertical levels of racks of a storage system. The load bearing features can include a toothed rack 224, as in at least the Figs. 1-3 embodiment, as well as a chain 252, as in the Figs. 6-9 embodiment.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of JP by utilizing chains instead of toothed racks as the vertical load bearing features of the vertical tracks, as Zombori explicitly teaches the alternate equivalent use of chains and toothed racks for the same purpose and in the same environment, and thus the use of chains would have merely been an art recognized substitution of one known type of load bearing feature for another, which would have required no undue experimentation and produced no unexpected results.
Re claim 19, JP does not disclose at least one horizontal transit deck on which the mobile robot travels between the workstation and the multi-level storage structure. However, Zombori further discloses that the robot may include at least one steerable wheel enabling it to travel on a horizontal surface to a desired location which is away from the horizontal rails 20 which guide the robot along the aisles of the rack system. See at least col. 2:22-27, col. 3:10-17 and col. 12:52-67. It would have been obvious to have additionally modified the mobile robot of JP with the ability to travel on a horizontal transit deck between the workstation and the multi-level storage structure, as suggested by Zombori, so that the workstation could be located a distance away from the rack structure if desired or needed for convenience and/or due to space constraints.
Re claim 20, JP does not explicitly disclose the mobile robot to comprise an onboard control computer system for controlling locomotion of the mobile robot. However, it is noted that the warehouse is “automated”, and it is believed one of ordinary skill would logically conclude that the robot inherently comprises some sort of onboard means of automation for controlling its movements. Furthermore, Zombori discloses the robot to include “sensors, navigating and steering devices, controllers, data transmission and data processing devices ... applied in ... remotely controlled locomotive devices [which] are known per se, and which can be ... adapted to the invention .... based on this disclosure” (col. 2:21-27), and that “on instruction from a computer control system, the handling machine ... stops in front of the designated shelf, [and] after placing in the goods, it may remain in this location until further instructions, [after which] it forwards ... goods ... to the desired location” (col. 2:65 to col. 3:17). As such, Zombori is deemed to disclose the above-noted limitation of “an onboard control computer system for controlling locomotion of the mobile robot”, as broadly recited. To have additionally modified the robot of JP with this feature would have been an obvious design expediency, as this would simply be a well known and art recognized means of controlling locomotion of an automated mobile robot.
Re claim 1, as noted above with respect to claims 8, 11, 17 and 18, JP discloses each of the limitations of claim 1 except the first and second wheels 32 are not configured to contact a horizontal surface enabling the mobile robot to steer around the horizontal surface including entering and exiting either one of at least two of the aisles of the multi-level storage structure. However, as alluded to above with respect to claim 19, modifying the robot of JP by using (at least) the first and second wheels thereof to steer around a horizontal surface including entering and exiting aisles of the storage structure, as taught by Zombori, would have been obvious for increased operator convenience and/or better use of available space.
Re claim 2, when modified as above, the transit deck of JP would obviously be contiguous to at least two aisles and enable the mobile robot to enter and exit the at least two aisles from and to the at least one horizontal transit deck, and travel horizontally to any other location also contiguous to the at least one transit deck.
Re claim 3, as noted above with respect to claim 14, JP further discloses first and second passive following wheels configured to bear against portions of the at least one set of inclined or vertical tracks.
Re claim 4, as noted above with respect to claim 10, Zombori shows the use of chains to be an alternate equivalent to toothed racks. When modified so as to include such a feature, the apparatus of JP would obviously include first and second such chains affixed to portions of the at least one set of inclined or vertical tracks, with the first, second, third and fourth sprockets or pinions being configured to engage the first and second chains for traction while moving vertically.
Re claim 5, JP discloses at least one motor 23 for driving the first, second, third and fourth sprockets or pinions between their retracted and extended positions.
Re claim 6, the at least one motor comprises first and second motors (Figs. 3-6).
Re claim 7, JP further discloses at least one motor (not shown but disclosed in par. [0012]) to drive the [bot] mobile robot in a vertical direction while keeping the mobile robot horizontal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

12/15/22